1
2
3                                                                JS-6
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
11    BRYAN K. ESCOBAR,                         Case No. 2:19-cv-00625-GW-KES
12          Petitioner,
13    v.                                                   JUDGMENT
14    CALIFORNIA CORRECTIONS
15    DEPT.,
16          Respondent.
17
18
19         Pursuant to the Court’s Order Dismissing Petition Without Prejudice,
20   IT IS ADJUDGED that the Petition (Dkt. 1) is dismissed without prejudice for
21   failure to prosecute.
22
23   DATED: December 6, 2019
24
25                                        ____________________________________
                                          GEORGE H. WU
26                                        UNITED STATES DISTRICT JUDGE
27
28
